Citation Nr: 1205648	
Decision Date: 02/15/12    Archive Date: 02/23/12

DOCKET NO.  08-00 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for Barrett's esophagus, previously evaluated as hiatal hernia with gastroesophageal reflux disease and heartburn, currently evaluated as 30 percent disabling.

2.  Entitlement to an effective date prior to October 26, 2006 for the grant of service connection for tenosynovitis of the right ankle.

3.  Entitlement to service connection for hypertension, to include as due to a service-connected lumbosacral spine disorder.

4.  Entitlement to service connection for diabetes mellitus, type II, to include as due to a service-connected lumbosacral spine disorder.

5.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a left ankle disability.

6.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a psychiatric disorder, to include depression and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to April 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).

The issues of entitlement to service connection for hypertension, entitlement to service connection for diabetes mellitus, type II, and entitlement to an increased rating for Barrett's esophagus are addressed in the remand portion of the decision below and are remanded to the RO via the Appeals Management Center, in Washington, DC.


FINDINGS OF FACT

1.  In a September 1994 rating decision, the RO denied service connection for right ankle tenosynovitis.  Although provided notice of that decision, the Veteran did not perfect an appeal thereof.

2.  In November 1996 and June 1998 rating decisions, the RO denied reopening the Veteran's claim of entitlement to service connection for right ankle tenosynovitis.  Although provided notice of these decisions, the Veteran did not perfect an appeal thereof. 

3.  In a September 2001 decision, the Board reopened the Veteran's claim of entitlement to service connection for right ankle tenosynovitis, and denied service connection in a December 2003 decision.  Although provided notice of these decisions, the Veteran did not perfect an appeal thereof.

4.  An informal claim to reopen the issue of entitlement to service connection for right ankle tenosynovitis was received by VA on October 26, 2006.  

5.  The first evidence of record reflecting a diagnosis of a right ankle disorder was a September 21, 2006 VA examination; thus, the date that entitlement arose was September 21, 2006. 

6.  The evidence of record does not show a formal or informal claim to reopen the issue of service connection for right ankle tenosynovitis, since the last final December 2003 decision, prior to October 26, 2006.

7.  In a September 1994 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a left ankle disorder because the evidence did not show a diagnosis of a left ankle disorder.  Although provided notice of that decision the same month, the Veteran did not perfect an appeal thereof.

8.  In a November 1996 rating decision, the RO denied the Veteran's claim to reopen the issue of entitlement to service connection for a left ankle disorder.  Although provided notice of that decision the same month, the Veteran did not perfect an appeal thereof.

9.  In a June 1998 rating decision, the RO denied the Veteran's claim to reopen the issue of entitlement to service connection for a left ankle disorder.  The Veteran appealed the RO's decision, and in a September 2001 decision, the Board reopened and remanded the Veteran's claim for entitlement to service connection for a left ankle disorder.  However, by a December 2003 decision, the Board denied the Veteran's claim for entitlement to service connection for a left ankle disorder on the merits, as the evidence did not show a diagnosis of a left ankle disability at that time.  

10.  Evidence associated with the claims file since the final December 2003 Board decision is not new and material, and does not raise a reasonable possibility of substantiating the claim for entitlement to service connection for a left ankle disorder.

11.  Service connection for a psychiatric disorder was denied by the RO in a February 2000 rating decision.  Although provided notice of that decision, the Veteran did not perfect an appeal thereof.

12.  Evidence associated with the claims file since the unappealed February 2000 rating decision raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a psychiatric disorder.

13.  The Veteran's psychiatric disorder is related to his service-connected disorders.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 26, 2006 for the grant of service connection for right ankle tenosynovitis have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.156, 3.157, 3.400 (2011).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a left ankle disorder is not new and material, and therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

3.  New and material evidence has been submitted since the RO's February 2000 rating decision, and the Veteran's claim for entitlement to service connection for a psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).

4.  A psychiatric disorder was incurred in active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Without deciding whether the notice and development requirements have been satisfied, the Board is not precluded from adjudicating the issues of whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a psychiatric disorder and from adjudicating the issue of entitlement to service connection for a psychiatric disorder.  This is so because the Board is taking action favorable to the Veteran by reopening the claim for service connection for a psychiatric disorder and by granting service connection for a psychiatric disorder.  As such, this decision poses no risk of prejudice to the Veteran with respect to those issues.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

Although VA has statutory and regulatory notice and duty to assist provisions, those provisions are not applicable to the Veteran's claim of entitlement to an effective date prior to October 26, 2006 for the grant of service connection for tenosynovitis of the right ankle, where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

With respect to the Veteran's remaining claim to reopen the issue of entitlement to service connection for a left ankle disorder, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Prior to the initial adjudication of the Veteran's claim, a letter dated in March 2007 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, the March 2007 letter notified the Veteran of the regulations pertinent to his claim to reopen based on the submission of new and material evidence and of the specific evidence required to reopen, followed by readjudications in supplemental statements of the case.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. - (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The Veteran's service treatment records, VA medical treatment records, and Social Security Administration (SSA) records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Although the Veteran was not provided with a VA examination addressing his claim to reopen the issue of entitlement to service connection for a left ankle disorder, the Board was under no obligation to provide a VA examination in this instance.  VA is not required to obtain an examination for a claim to reopen a finally decided issue.  38 C.F.R. § 3.159(c).  Finally, there is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  See Pelegrini, 18 Vet. App. 112.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the case of a claim to reopen, "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108, Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

I.  Earlier Effective Date Claim

The Veteran claims entitlement to an effective date prior to October 26, 2006 for the grant of service connection for tenosynovitis of the right ankle.

The effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose if a claim is received within one year after separation from service.  38 C.F.R. § 3.400(b)(2)(i).  Otherwise, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Under 38 C.F.R. § 3.400(r), the effective date of a reopened claim will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("The Court thus holds that the effective-date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monetary benefits no earlier than the date that the claim for reopening was filed.").  Unless specifically provided, the effective date will be assigned on the basis of the facts as found.  38 C.F.R. § 3.400(a). 

Any claim for a benefit that is received after final disallowance of an earlier claim will be considered a reopened claim if accompanied by new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.160(e) (2011).  A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2011).  An informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a).  VA must look to all communications from a claimant that may be interpreted as applications or claims - formal and informal - for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992). 

In November 1993, the Veteran filed his initial claim seeking service connection for a right ankle disorder.  The Veteran's claim was denied in a September 1994 rating decision.  The Veteran filed a notice of disagreement to the September 1994 rating decision, but did not perfect his appeal thereof.  Therefore, the September 1994 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2011).  In March 1996, the Veteran filed a claim seeking to reopen the issue of entitlement to service connection for a right ankle disorder.  By a November 1996 rating decision, the RO denied reopening the Veteran's claim.  The Veteran did not perfect an appeal of the November 1996 rating decision; therefore, it is final.  Id.  In December 1997, the Veteran again filed a claim to reopen the issue of entitlement to service connection for a right ankle disorder.  In a June 1998 rating decision, the RO denied reopening the Veteran's claim.  In July 1998, the Veteran filed a notice of disagreement to the June 1998 rating decision, and in January 1999, he perfected his appeal.  In September 2001, the Board reopened and remanded the Veteran's claim for entitlement to service connection for a right ankle disorder.  However, in a December 2003 decision, the Board denied the Veteran's claim for entitlement to service connection for a right ankle disorder because the evidence did not show a diagnosis of a right ankle disorder at that time.  The Board's December 2003 decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2011).  

On October 26, 2006, the Veteran filed a claim seeking to reopen the issue of entitlement to service connection for a right ankle disorder.  By a June 2007 rating decision, the RO reopened and granted service connection for a right ankle disorder and assigned a 10 percent evaluation effective October 26, 2006, the date of the Veteran's claim.  

VA treatment records from December 2003 through April 2006 reflect that, in April 2006, the Veteran reported ankle pain and stated that he took Tylenol #3 with "some" relief.

During a September 2006 VA examination, the Veteran reported that during service in approximately 1988, he jumped into the water cut his right foot.  He also noted that he sustained a puncture wound to his right foot.  He indicated that a nerve injury was diagnosed at that time, and reported that he was left with numbness in the second, third, and fourth toes of the right foot.  He stated that he developed an uneven gait due to that injury and, as a result, began to experience pain in his right foot and ankle beginning approximately one year later, which became increasingly severe since that time.  He indicated that the ankle pain was constant and was associated with weakness, stiffness, swelling, instability, lack of endurance, popping, and snapping.  He rated the pain as a 6 on a 1 to 10 scale, and noted that the stiffness increased on standing and that the popping made it difficult for him to walk.  The Veteran stated that he began limping as the day progressed, and that his pain increased.  

Physical examination of the right ankle showed range of motion with extension from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  Pronation of the right forefoot was from 0 to 15 degrees.  Supination of the right forefoot was from 0 to 35 degrees.  Strength for right ankle movement was 5/5.  The Veteran did not complain of pain with movement and range of motion after repetitive use testing showed no change.  There was no pain to palpation over the right ankle or foot, and there was no swelling.  There was a well-healed horizontal scar over the mid metatarsal region of the sole of the right foot.  There was decreased sensation to light touch over the second, third, and fourth toes of the right foot.  The diagnosis was right foot injury with right ankle strain.

Review of the Veteran's claims file reflects that there is no other correspondence or evidence of record received between December 2003 and October 2006 which addresses the Veteran's right ankle disorder.  The evidence of record also reflects that a right foot injury with right ankle strain was first diagnosed in September 2006, during a VA examination.  The evidence of record prior to September 2006 is negative for any medical evidence reflecting a diagnosis of a chronic right ankle disorder.

After thorough consideration of the evidence of record, the Board concludes that an effective date prior to October 26, 2006 is not warranted for the grant of service connection for the Veteran's right ankle disorder.  38 C.F.R. § 3.400(r).  The Veteran's October 26, 2006 claim is the first claim to reopen the issue of entitlement to service connection for a right ankle disorder filed after the December 2003 last final denial.  

As previously noted, an informal claim is "[a]ny communication or action indicating intent to apply for one or more benefits."  38 C.F.R. § 3.155(a).  The Board acknowledges that in some instances, a VA examination report may be accepted as an informal claim to reopen.  See 38 C.F.R. § 3.157(b).  However, in this instance, the September 2006 VA examination report cannot be accepted as an informal claim to reopen the issue of entitlement to service connection for a right ankle disorder, as service connection was not denied on the basis that the right ankle disorder was not compensable in degree.  Id.  Accordingly, the only communication indicating an intent to apply for one or more benefits in the Veteran's claims file after the Board's December 2003 last final denial of his claim is the informal claim received by the Veteran on October 26, 2006.

As previously mentioned, the Veteran's claim for entitlement to service connection for a right ankle disorder was denied by the Board in December 2003 because there was no evidence of a diagnosed chronic right ankle disorder at that time.  In that regard, the RO reopened and granted the Veteran's claim for service connection for a right ankle disorder based on a September 21, 2006 VA examination report, which is the first evidence of record reflecting a diagnosis of a chronic right ankle disorder.  Thus, the Board finds that September 21, 2006 is the date that entitlement to service connection for a right ankle disorder arose.  

Under the general rule of effective dates for reopened claims, an effective date prior to October 26, 2006 for service connection for a right ankle disorder is not warranted.  38 C.F.R. § 3.400(r).  Here, the date of receipt of the claim to reopen is October 26, 2006 and the date that entitlement arose is September 21, 2006, the date of the VA examination that provided a diagnosis of a right ankle disorder.  Thus, the proper effective date is the later of the two dates, October 26, 2006.  For the foregoing reasons, the Board concludes that an effective date prior to October 26, 2006 for the award of service connection for a right ankle disorder is not warranted. 

Accordingly, as there is no evidence of a claim to reopen the issue of entitlement to service connection for a right ankle disorder prior to October 26, 2006 after the last final disallowance of the Veteran's claim by the Board in December 2003, and because the evidence reflects that the date entitlement to service connection for a right ankle disorder arose was September 21, 2006, there is no legal basis on which to assign an effective date prior to October 26, 2006 for the grant of service connection for a right ankle disorder.  An award of service connection "shall" be the later of the receipt of the claim to reopen or the date entitlement arose.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Accordingly, an effective date prior to October 26, 2006 for the award of service connection for tenosynovitis of the right ankle. 

II.  New and Material Evidence Claims

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claims for entitlement to service connection for a left ankle disorder and a psychiatric disorder. 

New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a). 

A.  Left Ankle Disorder

In a September 1994 rating decision, the RO denied service connection for a left ankle disorder based on a finding that the evidence did not show a diagnosis of a chronic left ankle disorder at that time.  The Veteran did not perfect an appeal of the September 1994 rating decision.  Accordingly, the RO's September 1994 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In a November 1996 rating decision, the RO denied reopening the Veteran's claim for entitlement to service connection for a left ankle disorder, as the Veteran did not present new and material evidence.  The Veteran did not appeal the November 1996 rating decision; accordingly, it is final based on the evidence then of record.  Id.  In June 1998, the RO again denied the Veteran's claim to reopen the issue of entitlement to service connection for a left ankle disorder.  However, the Veteran successfully appealed the RO's June 1998 decision.  Subsequently, in a September 2001 decision, the Board reopened and remanded the Veteran's claim for entitlement to service connection for a left ankle disorder.  However, by a December 2003 decision, the Board denied entitlement to service connection for a left ankle disorder on the merits, as the evidence did not show that the Veteran had a diagnosis of a left ankle disorder.  The Board's December 2003 decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

In October 2006, the Veteran filed the present claim to reopen the issue of entitlement to service connection for a left ankle disorder.  In a June 2007 rating decision, the RO denied reopening the Veteran's claim based on a finding that the Veteran did not submit new and material evidence.  In November 2007, the Veteran filed a notice of disagreement, and in December 2007, he perfected his appeal.  

Although the RO determined that new and material evidence was not presented to reopen the claim of entitlement to service connection for a left ankle disorder, this decision is not binding on the Board.  Regardless of what the RO has done in this case, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett, 83 F.3d at 1384; McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is unlawful when new and material evidence has not been submitted).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision. 

A claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the December 2003 Board decision is the last final disallowance of the Veteran's claim, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.  If new and material evidence is presented with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

The evidence of record at the time of the Board's December 2003 decision includes the Veteran's service treatment records, which do not reflect a diagnosis of a left ankle disorder; SSA records; VA examinations in April 1998 which were negative for a left ankle disorder; VA treatment records from January 1997 through August 2002 which indicate treatment for foot and ankle pain; and an October 2002 VA examination, which concluded that the Veteran's left ankle was normal without any evidence of tendonitis or soft tissue injury and with normal skeletal structure of the ankle.  There was no evidence of a diagnosed left ankle disorder at that time.

The evidence received since the Board's December 2003 decision includes VA treatment records from August 2002 through April 2006 and VA examinations not relevant to the Veteran's claim.  The additional VA treatment records show an April 2006 treatment record which noted the Veteran's complaints of "ankle pain."  In addition, in his October 2006 claim form, the Veteran indicated that he wished to pursue "secondary connection for the left ankle disability."

After a careful review of the evidence of record, the Board concludes that new and material evidence has not been received to reopen the Veteran's claim of entitlement to service connection for a left ankle disorder.  The evidence received since the December 2003 Board decision is cumulative and redundant of the evidence of record at the time of the December 2003 decision, and does not show that the Veteran currently has a left ankle disorder.  Thus, the evidence does not relate to an unestablished fact necessary to establish the Veteran's claim.  Although new, because the VA treatment records were not of record at the time of the Board's December 2003 decision, the VA treatment records submitted after the Board's December 2003 decision do not reflect a current diagnosis of a left ankle disorder or otherwise indicate that a left ankle disorder is related to service or a service-connected disability.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (finding that pain alone cannot establish service connection when there is an insufficient factual showing that the pain derives from a disease or injury attributable to service or to a service-connected disability).  Accordingly, although the VA treatment records received since the December 2003 Board decision are new, the evidence is not material because it does not relate to an unestablished fact necessary to substantiate the Veteran's claim for service connection; namely, that the Veteran currently has a left ankle disability.  38 C.F.R. § 3.156(a).  

The claim for service connection was denied in December 2003 because the evidence of record did not demonstrate that the Veteran had a left ankle disorder.  As the newly submitted evidence does not show that the Veteran currently has a left ankle disorder, the evidence does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Accordingly, the claim for entitlement to service connection for a left ankle disorder is not reopened. 

As new and material evidence to reopen the finally disallowed claim has not been submitted, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 

B.  Psychiatric Disorder

In a February 2000 rating decision, the RO denied the Veteran's claim for service connection for depression, as there was no evidence that the Veteran's diagnosed psychiatric disorder was related to his active duty service.  The Veteran did not perfect an appeal of the February 2000 rating decision.  Accordingly, the RO's February 2000 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In April 2006, the Veteran filed the present claim to reopen the issue of entitlement to service connection for a psychiatric disorder.  In June 2007, the RO denied the Veteran's claim to reopen the issue of entitlement to service connection for a psychiatric disorder, finding that the evidence did not show a link between the Veteran's psychiatric disorder and his active duty service.  The Veteran filed a timely notice of disagreement, and perfected his appeal in December 2007.

Although the RO determined that new and material evidence was not presented to reopen the claim of entitlement to service connection for a back disorder, this decision is not binding on the Board.  Thus, the Board must first decide whether evidence has been received that is both new and material to reopen the claim.  Barnett, 83 F.3d 1380; McGinnis, 4 Vet. App. 239 (Board reopening is unlawful when new and material evidence has not been submitted).  Consequently, the Board will adjudicate the question of whether new and material evidence has been received, furnishing a complete explanation as to its reasons and bases for such a decision. 

As mentioned above, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  Because the February 2000 rating decision is the last final disallowance of the Veteran's claim, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.  If new and material evidence is presented with respect to a claim which has been disallowed, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108. 

Comparing the evidence received since the RO's February 2000 rating decision to the previous evidence of record, the Board finds that the additional evidence submitted includes evidence which is new and material to the issue of entitlement to service connection for a psychiatric disorder.

Evidence of record at the time of the February 2000 rating decision included the Veteran's service treatment records, SSA records, and VA treatment records.  The Veteran's service treatment records were negative for any complaints of or treatment for depression.  The post-service treatment records revealed some treatment for a psychiatric disorder, but did not link any diagnosed psychiatric disorder to service or to a service-connected disorder.

Evidence received since the RO's February 2000 rating decision includes VA treatment records and VA examinations dated in September 2006 and May 2007.  Of note, the September 2006 VA mental disorders examination diagnosed panic disorder and depressive disorder, and concluded that "it is reasonable to conclude that a portion of his depression and panic anxiety is at least as likely as not caused by, or a result of his service-connected disabilities."  As the additional evidence includes medical evidence relating the Veteran's psychiatric disorder to his service-connected disabilities, the Board finds that the newly received evidence raises the possibility of substantiating the Veteran's claim for service connection herein.  As new and material evidence has been submitted, the claim for entitlement to service connection for a psychiatric disorder is reopened.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, service connection may be granted where a disability is determined to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The Veteran contends that service connection for his current psychiatric disorder is warranted.  The Veteran's service treatment records are negative for any complaints or findings of a psychiatric disorder. 

VA treatment records from January 1997 through July 2002 reveal diagnoses of and treatment for anxiety, panic disorder, and depression.  An August 1996 VA treatment record reflects that the Veteran was admitted to the hospital for two days with complaints of nausea, chest pain, tremors, chills, lightheadedness, and vision impairment, which occurred two times per week over the prior two to three weeks.  The diagnoses included alcohol abuse; panic disorder; and major depressive disorder, single episode, in remission.  A December 1996 VA treatment record reflects the Veteran's complaints of anxiety and panic attacks.  The Veteran reported a history of problems for the prior six months.  The diagnoses included panic disorder with agoraphobia.  

VA treatment records from 1997 through 2006 reveal diagnoses of, and continued treatment for, panic disorder with agoraphobia; anxiety disorder, not otherwise specified; and depression.  

In September 2006, the Veteran underwent a VA mental disorders examination.  The Veteran contended that his psychiatric disorder was due to his service-connected disorders, including hiatal hernia, lumbosacral spine disorder, and post-tibial nerve paralysis.  The Veteran complained of periods of anxiety and panic associated with sweating, blurred vision, and anxiety.  He noted that the episodes occurred approximately every two weeks.  He also reported ongoing depression, experienced as crying, the blues, and feeling gloomy.  The Veteran indicated that, because of his physical problems, there was not much that he could do.  He noted that treatment was not available for his lumbosacral spine disorder, and that the doctors told him that his spine disorder was inoperable.

Mental status examination revealed the Veteran to be casually dressed.  His affect was restricted and his mood was depressed.  There was no impairment of thought process or communication.  The Veteran reported that he had hallucinations while taking Zoloft.  He denied suicidal ideation.  The Veteran noted difficulty bathing because of bending limitations.  He indicated that he was unable to bend to tie his shoes.  He was alert and fully oriented.  He reported lapses in memory, but was able to remember two out of three objects after five minutes.  There was no evidence of obsessive or ritualistic behavior.  Speech was normal with no irrelevant, illogical, or obscure speech patterns.  The Veteran endorsed panic attacks once every two weeks.  He noted feeling depressed with a gloomy outlook and occasional episodes of spontaneous crying.  He reported sleep disturbance.  The Veteran denied having relationships or friends, stating that other than his dog and his father, he was a loner.  The VA examiner diagnosed panic disorder without agoraphobia; depressive disorder, not otherwise specified; episodic alcohol abuse by history, in remission; and a tobacco use disorder.  After reviewing the Veteran's claims file, conducting an interview of the Veteran, and performing a mental status examination, the VA examiner concluded that because the Veteran was unable to continue his career path in the Air Force due to his service-connected conditions which created financial and situational impairments, "it is reasonable to conclude that a portion of his depression and panic anxiety is at least as likely as not caused by, or a result of his service-connected disabilities."  The VA examiner also noted that there were also likely genetic and psychosocial components to the Veteran's psychiatric disability.

In May 2007, the Veteran underwent another VA mental disorders examination.  The Veteran complained of depressed mood related to seasonal changes, and cold weather, in particular.  He also reported depression due to loss of income, loss of career, and loss of marriage.  The VA examiner noted that the Veteran did not attribute his depression to medical issues.  The Veteran also complained of memory problems, irritability, insomnia, weight gain, lack of sex drive, persistent anxiety, fatigue, mood swings, loss of interest in being with others, diminished self-confidence, and increased vigilance.  Mental status examination revealed the Veteran to be alert and fully oriented.  Memory was intact and concentration was poor.  Insight appeared minimal, but judgment and problem-solving skills were intact.  The Veteran indicated that he made his own meals and enjoyed listening to the radio.  He reported that he napped frequently.  He was unable to articulate any specific hobbies, but stated that he was beginning to enjoy reading.  The Veteran was adequately groomed.  Motor activity was grossly within normal limits.  Speech was spontaneous and progressed unremarkably.  Mood was normal and affect was appropriate to the content of discussion.  Perception was normal and general knowledge appeared consistent with education.  Insight and judgment appeared fair.  The Veteran denied suicidal ideation.  The diagnoses were anxiety disorder, not otherwise specified; alcohol abuse; and nicotine dependence.  After reviewing the Veteran's claims file, the VA examiner concluded that the Veteran's 

current diagnosis of anxiety is not due to his back condition nor due to severed peripheral nerves of the right foot and/or hiatal hernia with heartburn and gastroesophageal reflux disease and gastritis.  His anxiety and underlying depressive mood is more likely to reflect seasonal changes that occur as well as psychosocial stressors having to do with his loss of income, his career and his marriage.

After a thorough review of the evidence of record, the Board finds that the evidence supports a finding of service connection for a psychiatric disorder.  There are current diagnoses of a psychiatric disorder of record, including anxiety disorder, depressive disorder, and panic disorder.  Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

In addition, the medical evidence of record is in equipoise as to whether the Veteran's current psychiatric disorder is related to his service-connected disorders, including his lumbosacral spine disorder, hiatal hernia, and post-tibial nerve paralysis.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310; see Allen, 7 Vet. App. 439 (holding that service connection on a secondary basis requires evidence sufficient to show that the current disability was caused or aggravated by a service-connected disability).  Specifically, although the May 2007 VA examiner concluded that the Veteran's psychiatric disorder was not due to his service-connected disorders, and that it was more likely related to seasonal changes and psychosocial stressors, the September 2006 VA examiner found that a portion of the Veteran's psychiatric disorder was related to his service-connected disabilities.  

The record reflects that both the September 2006 VA examiner and the May 2007 VA examiner reviewed the claims file in preparing their relative diagnoses and opinions.  In addition, both VA examiners provided rationale for their conclusions.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Accordingly, neither the opinion provided by the September 2006 VA examiner nor the opinion provided by the May 2007 VA examiner is more probative.  Thus, the Board concludes that the evidence is at least in equipoise with regard to the issue of whether the Veteran's psychiatric disorder is related to his service-connected disabilities; therefore, with application of the benefit of the doubt doctrine, service connection for a psychiatric disorder is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

An effective date prior to October 26, 2006 for the grant of service connection for tenosynovitis of the right ankle is denied.

New and material evidence not having been submitted, the claim for entitlement to service connection for a left ankle disorder is not reopened.

New and material evidence having been submitted, the claim for entitlement to service connection for a psychiatric disorder is reopened.

Service connection for a psychiatric disorder is granted.


REMAND

I.  Hypertension and Diabetes Mellitus

Although the Veteran was provided with a VA examination addressing the etiology of his hypertension and diabetes mellitus in May 2007, the Board finds that the opinion provided in that examination report is inadequate.  Barr, 21 Vet. App. at 311   (holding that once VA undertakes the effort to provide an examination for a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting that when the medical evidence of record is insufficient, in the opinion of the Board, the Board must supplement the record by seeking an advisory opinion or ordering a medical examination).  Specifically, although the VA examiner opined that the Veteran's hypertension and diabetes mellitus were not related to his service-connected low back disorder, the VA examiner did not provide an opinion as to whether the Veteran's hypertension and diabetes mellitus were directly related to his active duty service.  Of note, the VA examiner suggested a relationship between the Veteran's hypertension and diabetes mellitus and his obesity.  In that regard, the Board observes that the Veteran's service treatment records reveal that he was treated for weight gain during his active duty service.  His records show that he entered service weighing 182 pounds and that he weighed 218 pounds in January 1992.  A December 1991 service treatment record indicates that the Veteran was "overfat" and that he was placed on a weight management plan.  As the May 2007 VA examination report did not provide an opinion as to whether the Veteran's current hypertension and diabetes mellitus are directly related to service, and because the service treatment records reflect that the Veteran had weight gain during service, a new VA examination is warranted addressing whether the Veteran's hypertension and diabetes mellitus are related to his inservice weight gain.

II.  Increased Rating for Barrett's Esophagus

After a thorough review of the Veteran's claims file, the Board concludes that the Veteran's claim for entitlement to an increased rating greater than 30 percent for Barrett's esophagus must be remanded for additional development and consideration.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Although the Veteran was provided with a VA examination in September 2006 addressing the severity of his Barrett's esophagus, the results of that examination report are now almost six years old.  VA's duty to assist also includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened or the available evidence is too old for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991) (observing that where the record does not adequately reveal the current state of the claimant's disability, a VA examination must be conducted); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding that the Board should have ordered a contemporaneous examination of veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); see also 38 C.F.R. § 3.326(a) (2011). 

In addition, the most recent medical treatment records in the claims file are from April 2006.  To adjudicate the severity of the Veteran's Barrett's esophagus without more current clinical findings would be in error.  Accordingly, as there are no current treatment records in the claims file and the findings from the September 2006 VA examination may not reflect the current state of the Veteran's Barrett's esophagus, a new examination is warranted to determine the current extent and severity of the Veteran's service-connected Barrett's esophagus.  38 C.F.R. § 3.159(c)(4)(i); see Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information). 

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his Barrett's esophagus since April 2006.  The Veteran must be asked to complete a separate VA Form 21- 4142 for any private physician or source of treatment he may identify.  The RO must then obtain all identified records.  Regardless of whether the Veteran responds, the RO must obtain all updated VA treatment records pertaining to the Veteran's Barrett's esophagus which are not currently associated with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded a new VA examination to ascertain the etiology of his current hypertension and diabetes mellitus.  The examiner must review the entire claims file in conjunction with the examination.  All necessary special studies or tests must be accomplished.  After a thorough review of the Veteran's claims file, to include the Veteran's statements of record, the medical evidence including all service treatment records, and a discussion of each, the examiner must state whether the Veteran's current hypertension or diabetes mellitus are related to his active duty service or to his service-connected low back disorder.  In providing the opinion, the VA examiner must specifically address the Veteran's service treatment records, which show treatment for weight gain during active duty service, and state whether the Veteran's hypertension and diabetes mellitus are related to that inservice weight gain.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

3.  Thereafter, the RO must schedule the Veteran for a VA examination to determine the current severity of his Barrett's esophagus.  The VA claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must describe all symptomatology due to the Veteran's service-connected Barrett's esophagus.  The examiner must specifically state whether the Veteran has chronic gastritis with severe hemorrhages, or large ulcerated or eroded areas.  In addition, the examiner must report whether the Veteran's Barrett's esophagus causes symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  The rationale for each opinion expressed must also be provided.  The report prepared must be typed. 

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for either of the scheduled examinations, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

5.  The examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If either report is deficient in any manner, the RO must implement corrective procedures at once. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


